1. The contention that it was reversible error not to charge on confession, in the absence of a request, is not meritorious; this being decided adversely to the defendant in Patterson
v. State, 124 Ga. 408 (2) (52 S.E. 534).
2. "It affords no ground for new trial that the court omitted to charge, without request, that all admission should be scanned with care and confessions of guilt should be received with great caution." Booth v. State, 198 Ga. 649
(32 S.E.2d, 303).
3. The rule that a charge on the law of circumstantial evidence is required without request is not applicable here, as this case is not wholly dependent on such evidence. Cliett v.  State, 132 Ga. 36 (1) (63 S.E. 626).
4. The evidence authorized the verdict, and the judgment refusing a new trial is
Affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED DECEMBER 5, 1945.